                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


SCOTT ALLEN ALTLAND,                                 )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 7:20-CV-24-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $7,000.00 in
EAJA fees and $400.00 in costs, in full satisfaction of any and all claims arising under the Equal
Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury
Offset Program, payment will be made by check payable to Plaintiff’s counsel, Charles F. Hall,
IV, and mailed to his office at The Law Office of Charles F. Hall, IV, 2200 Silas Creek Parkway,
Suite SA, Winston-Salem, NC 27103, in accordance with Plaintiff’s assignment to his attorney of
his right to payment of attorney's fees under the Equal Access to Justice Act.


This Judgment Filed and Entered on June 11, 2021, and Copies To:
Charles F. Hall, IV                                         (via CM/ECF electronic notification)
Cassia W. Parson                                            (via CM/ECF electronic notification)
Mark J. Goldenberg                                          (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
June 11, 2021                         (By) /s/ Nicole Sellers
                                              Deputy Clerk




            Case 7:20-cv-00024-D Document 39 Filed 06/11/21 Page 1 of 1
